Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1, 3-8, 10-15, 17-23 (renumbered claims 1-20) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claims 1, 8, and 15:  

	a driver circuit to send data bits onto a data bus that is partitioned into a direct-current (DC) component and an alternating-current (AC) component, the driver circuit to, for a group of data bits: retrieve a value of a DC power ratio of the data bus; determine, using the value of the DC power ratio, a first value for a first portion of total power to be dissipated over the DC component to transmit the group of data bits; determine, using one minus the value of the DC power ratio, a second value for a second portion of total power to be dissipated over the AC component to transmit the group of data bits; determine whether to send the group of data bits onto the data bus using data bus inversion (DBI) dependent on a combination of the first value and the second value; and in response to deciding to send the group of data bits using DBI, invert each bit of the group of data bits; and send, along with the inverted bits, a DBI bit to indicate use of data bus inversion.


	
Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (1, 8, and 15) are not obvious.  This limitation finds support in the specification on page 4, paragraph [0020] to page 6, paragraph [0025], page 7, paragraph [0030] to page 9, paragraph [0037], and Figures 1A, and 4A-B.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2181